AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT
for the

Western District of Virginia

 

 

Walker T. Sigler )
Plaintiff )
v. ) Case No. 6:19-CV-00039
Edward George Ferron, Jr., et al )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

Iam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Edward George Ferron, Jr. Ln. f\ i
)
Date: 06/26/2019

 

Atto. ignature

Richard H. Milnor, VSB #14177

Printed name and bar number

Zunka, Milnor & Carter, Ltd.
414 Park Street
Charlottesville, VA 22902

 

Address

rmilnor@zmc-law.com

 

E-mail address

(434) 977-0191

 

Telephone number

(434) 977-0198

 

FAX number

Case 6:19-cv-00039-MFU Documents Filed 06/26/19 Page1of1 Pageid#: 34
